EXHIBIT 10.1

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made effective as of March
8, 2012 by and among Bayou City Exploration, Inc., a Nevada corporation (the
“Company”), and the investors listed on the Schedule of Investors attached
hereto (each, an “Investor” and collectively, the “Investors”).

WHEREAS, the Company desires to raise capital of at least $350,000 pursuant to
this Agreement (the “Offering”); and

WHEREAS, the Investors desire to purchase, and the Company desires to sell to
each Investor who desires to participate in the Offering, shares of the
Company’s common stock, $0.005 par value, (referred to herein as the “Shares”)
in the number set forth opposite such Investor’s name on Schedule A, upon the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Investors hereby agree as follows:

1. Purchase and Sale of Shares; Closing. Subject to the terms and conditions of
this Agreement, the initial purchase and sale of the Shares, which must be in an
aggregate principal amount of not less than $350,000, shall take place at the
principal office of the Company, at 3:00 p.m., on March 8, 2012, or such other
date and time as may be mutually acceptable to the Company and the Investors
(the “Closing”). The Company shall deliver to each Investor the original stock
certificate that such Investor is purchasing at the Closing as soon as
practicable upon confirmation of receipt of payment of the purchase price
therefor, which purchase price shall equal the principal amount of the Shares
purchased (the “Purchase Price”) and shall be paid in cash by each Investor by
check or wire transfer to the Company unless otherwise indicated on Schedule A,
pursuant to the instructions attached hereto as Exhibit A.

2. Representations and Warranties of the Company. The Company represents and
warrants the following:

2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

2.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the Shares, the performance of all
obligations of the Company hereunder and under the Shares, and the
authorization, sale and issuance of the Shares being sold hereunder, has been
taken or will be taken prior to the Closing. This Agreement and the Shares
constitute valid and legally binding obligations of the Company, enforceable in
accordance with their respective terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

2.3 Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of common stock, $0.005 par value and 5,000,000 shares of
preferred stock, $0.001 par value, of which 29,003,633 shares and 0 shares,
respectively, are issued and outstanding as of the date hereof and are fully
paid and nonassessable.

1

 

 

2.4 Offering. Subject in part to the truth and accuracy of each Investor’s
representations set forth in Section 3 of this Agreement, the issuance and sale
of the Shares as contemplated by this Agreement are intended to be exempt from
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).

2.5 Compliance With Other Instruments. The Company is not in material violation
of any provision of its Certificate of Incorporation as amended to date, or
Bylaws nor, to its knowledge, will the execution and performance of this
Agreement or the issuance of the Shares constitute a violation or breach of any
other agreement between the Company and any other person or entity.

2.6 Securities Filings. The Company’s common stock is registered pursuant to
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). The Company will take all action necessary to cause its Common
Stock to continue to be registered under Sections 12(b) or 12(g) of the Exchange
Act. The Company has filed in a timely manner all reports required to be filed
by it within the past twelve (12) calendar months with the Securities and
Exchange Commission (the “SEC”) pursuant to the reporting requirements of the
Exchange Act (all of the foregoing including filings incorporated by reference
therein being referred to herein as the “Company SEC Documents”). As of the time
it was filed with or furnished to the SEC: (i) each of the Company SEC Documents
complied in all material respects with the applicable requirements of the
Securities Act or Exchange Act (as the case may be) and the rules and
regulations promulgated thereunder; and (ii) none of the Company SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not received any comments from the SEC relating to
any of the Company SEC Documents that have not been fully resolved (nor has the
Company been informed that the SEC intends to review any of the Company SEC
Documents).

3. Representations and Warranties of the Investors. Each Investor, severally and
not jointly, hereby represents, warrants and covenants that:

3.1 Authorization. Such Investor has full power and authority to enter into this
Agreement, and this Agreement is a legal, valid and binding agreement of such
Investor, enforceable in accordance with its terms.

3.2 Purchase Entirely For Own Account. This Agreement is made with such Investor
in reliance upon such Investor’s representations to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
Shares to be received by such Investor will be acquired for investment for such
Investor’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that such Investor has no
present intention of selling, granting any participation in or otherwise
distributing the same. By executing this Agreement, such Investor further
represents that such Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Shares.

3.3 Disclosure of Information. Such Investor has received all the information it
requested from the Company that is material to such Investor’s decision to
purchase the Shares. Such Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and the business, properties,
prospects, litigation matters, and financial condition of the Company.

2

 

 

3.4 Investment Experience. Such Investor is an investor in securities of
companies of this type and acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Shares. If other than an individual, such
Investor also represents it has not been organized for the purpose of acquiring
the Shares.

3.5 Accredited Investor. Such Investor is an “accredited investor” as defined in
Rule 501 of Regulation D promulgated by the SEC under the Securities Act.

3.6 Restricted Securities. Such Investor understands that the Shares to be
purchased hereunder are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
applicable regulations such Shares may be resold without registration under the
Securities Act only in certain limited circumstances. In the absence of an
effective registration statement covering the Shares or an available exemption
from registration under the Securities Act, the Shares must be held
indefinitely. Such Investor further represents that it is familiar with SEC Rule
144 promulgated under the Securities Act, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act,
including without limitation the Rule 144 condition that current information
about the Company be available to the public.

3.7 Legends. Such Investor understands and acknowledges that each stock
certificate issued in connection with the Shares shall be endorsed with the
legend set forth below:

THE COMMON STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
OFFERED, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS AND UNTIL
THIS COMMON STOCK IS REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.

3.8 True and Correct Information. All information that Investor has provided or
caused to be provided to the Company in connection with the purchase of the
Shares hereunder is correct and complete as of the date set forth on the
Investor’s signature page of this Agreement.

3.9 Reliance. Such Investor understands that the acceptance of this Agreement by
the Company will be based, in part, on the Investor’s representations,
warranties, covenants and acknowledgements set forth in this Section 3.
The Investor agrees to indemnify the Company from any and all claims, losses,
damages and expenses (including without limit attorneys’ fees and disbursements)
arising out of any alleged material breach of this Agreement by the Investor or
material inaccuracy of any representation or warranty by the Investor.

3.10 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Shares unless and until such Investor
shall have notified the Company in writing of the proposed disposition, and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if requested by the Company, such
Investor shall have furnished the Company with an opinion of counsel, reasonably
satisfactory to the Company that such disposition will not require registration
under the Securities Act.

3

 



3.11 Tax Advisors. Such Investor has reviewed with such Investor’s own tax
advisors the foreign, federal, state and local tax consequences of this
investment, where applicable, and the transactions contemplated by this
Agreement. Each such Investor is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents and
understands that each such Investor (and not the Company) shall be responsible
for such Investor’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.

3.12 Investor Review. Such Investor acknowledges that such Investor has had the
opportunity to review this Agreement, and all exhibits attached hereto, and the
transactions contemplated by this Agreement and to consult with such Investor’s
own legal counsel and advisors. Each such Investor is relying solely on such
Investor’s legal counsel, if consulted, and not on any statements or
representations of the Company or any of the Company’s agents for legal advice
with respect to this investment or the transactions contemplated by this
Agreement.

4. Conditions of Investors’ Obligations at the Closing. The obligations of each
Investor with respect to the Closing are subject to the fulfillment on or before
the Closing of each of the following conditions, the waiver of which shall not
be effective against any Investor who does not consent in writing thereto:

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing.

4.2 Performance. The Company shall have performed and complied with all material
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to each Investor under this Agreement are subject to the fulfillment on
or before the Closing of each of the following conditions by that Investor:

5.1 Representations and Warranties. The representations and warranties of the
Investor contained in Section 3 shall be true on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the Closing.

5.2 Payment of Purchase Price. The Investor shall have delivered the applicable
Purchase Price as provided for in Section 1.

6. Miscellaneous.

6.1 Survival. The warranties, representations and covenants of the Investors
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing. The warranties, representations and
covenants of the Company shall survive execution and delivery of this Agreement
and the Closing.

6.2 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
the Shares). Nothing in this Agreement, express or implied, is intended to
confer upon any party, other than the parties hereto or their respective
successors and assigns, any rights, remedies, obligations or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

4

 



6.3 Choice of Law; Jurisdiction. This Agreement shall be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents entered into and to be performed entirely within Nevada. Any
lawsuit or litigation arising under, out of, in connection with, or in relation
to this Agreement, any amendment hereof, or the breach hereof, shall be brought
in the courts of Bowling Green, Kentucky, which courts shall have exclusive
jurisdiction over any such lawsuit or litigation.

6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.5 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) upon transmission when sent via e-mail; (iii) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day; (iv) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(v) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the address as set forth on the signature page
hereof or at such other address as such party may designate by ten (10) days
advance written notice to the other parties hereto.

6.6 Finder’s Fee. Each Party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction. Each
Investor agrees to indemnify and to hold harmless the Company from any liability
for any commission or compensation in the nature of a finders’ fee (and the
costs and expenses of defending against such liability or asserted liability)
for which such Investor or any of its officers, partners, employees or
representatives is responsible.

6.7 No Joint Venture. Nothing in this Agreement shall create or be deemed to
create a joint venture or partnership among the parties. Each party agrees not
to hold itself out as having any authority or as being in a relationship
contrary to this Section 6.7.

6.8 Expenses; Attorneys’ Fees. Regardless of whether the Closing occurs, each
party shall pay all costs and expenses that it incurs with respect to the
negotiation, execution, delivery and performance of this Agreement. If any
action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or the Shares, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

6.9 Amendments and Waivers. Except as otherwise provided in this Agreement, any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the holders of the Shares.

6.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement to the minimum extent necessary to comply with the laws of the
relevant jurisdiction and the balance of the Agreement shall be interpreted as
if such provision were so excluded in such jurisdiction and shall be enforceable
in accordance with its terms.

6.11 Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties.

6.12 Counterparts. This Agreement may be executed in two (2) or more original or
facsimile counterparts all of which together shall constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

 



IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first above written.



COMPANY:



   

Bayou City Exploration, Inc.,

a Nevada Corporation

 

 

By: __________________________

Stephen C. Larkin

Chief Financial Officer

 

  Address:

Bayou City Exploration, Inc.

Attention: Chief Financial Officer

632 Adams Street, Suite 700

Bowling Green, Kentucky 42101

  E-mail: larkin@blueridgegroup.com

 

INVESTORS:

 

  Investor:

______________________________

Charles T. Bukowski, Jr.

 

  Address:

Charles T. Bukowski, Jr.

15822 Rose Pine Court

Cypress, Texas 77429



  E-mail: Charlie@beachcomberoil.com

 





  Investor:

______________________________

Travis N. Creed

 

  Address:

Travis N. Creed

1424 Rivergreen Lane

Bowling Green, Kentucky 42103



  E-mail: travis@blueridgegroup.com

 

6

 



  Investor:

______________________________

Stephen C. Larkin

  

  Address:

Stephen C. Larkin

830 Covington Grove Boulevard

Bowling Green, Kentucky 42104

  E-mail: larkin@blueridgegroup.com

  





  Investor:

______________________________

Robert D. Burr

 

______________________________

Doris R. Burr

 

  Address:

Robert D. and Doris B. Burr

1314 Fairview Avenue

Bowling Green, Kentucky 42101

  E-mail: rburr228@gmail.com

  

  Investor:

______________________________

Danny W. Looney

  

  Address:

Danny W. Looney

5969 Campus Court

Plano, Texas 75093

  E-mail: dlooney@sbcglobal.net

 

  Investor:

______________________________

Harry J. Peters

  

  Address:

Harry J. Peters

902 Three Wood Circle

Bowling Green, Kentucky 42103

  E-mail: harrypeters@blueridgegroup.com

 

7

 



  Investor:

______________________________

Robert D. Shallow

  

  Address:

Robert D. Shallow

182 S. Bear Lake Road

North Muskegon, Michigan 49442

  E-mail: lionbobmi@aol.com

  

  Investor:

G2 International, Inc.

 

 

By:____________________________

Name:__________________________

Title:___________________________

  

  Address:

G2 International, Inc.



Attention:_______________________

1810 Three Galleria Tower

13155 Noel Road

Dallas, Texas 75240

  E-mail: gust@g2usainc.com

 

8

 



  

Schedule A

Schedule of Investors

 

Investor Shares in Offering Consideration Charles T. Bukowski, Jr. 3,000,000 $
15,000 Travis N. Creed 3,000,000 $ 15,000 Stephen C. Larkin 26,000,000 $ 130,000
Robert D. and Doris R. Burr 28,500,000 $ 142,500 Danny W. Looney 1,000,000 $
5,000 Harry J. Peters 3,000,000 $ 15,000 Robert D. Shallow 1,000,000 $ 5,000 G2
International, Inc. 4,500,000 $ 22,500*

 

*Represents settlement of outstanding invoices for services rendered to the
Company.

 

9

 



 



EXHIBIT A

BAYOU CITY EXPLORATION, INC. WIRE INSTRUCTIONS

 

Wire to: Monticello Bank

1840 Cave Mill Road

Bowling Green, KY 42101

ABA No: 083902581

 

 

Credit to:

Bayou City Exploration, Inc.

632 Adams Street

Bowling Green, KY 42101

Acct. No.: 0503258

 

 

 

10



 

 

